PER CURIAM.
The plaintiff was bound by the limitation of damages for the loss of baggage, as expressed upon the passenger’s ticket for an ocean voyage, notwithstanding that the terms of the -limitation were not directly brought to his attention (Tewes v. North German Lloyd S. S. Co., 186 N. Y. 151, 78 N. E. 864, 8 L. R. A. [N- .S.] 199), and the judgment should be reduced to the sum of $60, in accordance with the defendant’s concession of liability at the trial.
Judgment modified, by reducing same to the sum of $60, with ap- ' propriate costs in the court below. Costs of this appeal to appellant, which costs are to be set off against the plaintiff’s recovery.